Appeal from a judgment (denominated order) of the Supreme Court, Livingston County (Ronald A. Cicoria, A.J.), entered September 16, 2004. The judgment dismissed the petition for a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: The petition was properly dismissed based on the failure of petitioner to perfect his administrative appeal from the denial of his request for parole (see Matter of Sawyer v Travis, 14 AD3d 913 [2005]; Matter of Boddie v New York State Div. of Parole, 293 AD2d 884 [2002], appeal dismissed 98 NY2d 752 [2002]; Matter of Howard v Travis, 268 AD2d 832, 833 [2000]; see also People ex rel. Martinez v Beaver, 8 AD3d 1095 [2004]). Present—Kehoe, J.P., Martoche, Pine, Lawton and Hayes, JJ.